Citation Nr: 0215405	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-09 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The appellant had periods of active duty for training 
(ACDUTRA) with the United States Army Reserves between May 
1971 and May 1977, and with the Army National Guard between 
July 1982 to December 1989.  He had a period of ACDUTRA from 
August 1 to August 15, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 RO rating decision.  
This case was previously before the Board in September 2001, 
when it was remanded for additional development.


FINDINGS OF FACT

1.  The appellant was treated for an injury to the hip and 
thigh on August 4, 1987, during a period of ACDUTRA that 
began August 1, 1987.

2.  The veteran does not now have right hip disability shown 
to be attributable to military service.  


CONCLUSION OF LAW

Service connection for right hip disability is not warranted.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.6, 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  When certain disease, 
is shown in service, or to a compensable degree within a year 
of the claimant's separation from service, a grant of service 
connection is warranted.  38 U.S.C.A. §§ 1101, 1112 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 
(2001).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id. 

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2001); see 
Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  
ACDUTRA is defined, in part, as "full-time duty in the Armed 
Forces performed by Reserves for training purposes."  38 
U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 3.6(c) (2001). 
ACDUTRA also includes full-time duty performed by members of 
the National Guard of any State. 38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, performed by a member of the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2001).

The Board notes that the definition of active military, 
naval, or air service found at 38 U.S.C.A. § 101(24) was 
amended in November 2000 by Pub. L. 106-419, § 301(a).  
Specifically, the provision was amended to provide that 
inactive duty training also qualifies as "active military, 
naval or air service," if an individual was disabled or died 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident during the training.  The amendment 
also restructured the definitions in the provision into 
separate subparagraphs without any substantive change to the 
definitions.  See 38 U.S.C.A. § 101(24) (West Supp. 2002).

The November 2000 amendment made no significant change in the 
law as to the definition of service as it pertains to an 
injury or disease incurred during a period of ACDUTRA.  As 
such, and because the nature of the appellant's claim is that 
he sustained injury during a period of ACDUTRA, not inactive 
duty training, the Board finds that there is no reason to 
consider which version of the law is more favorable to the 
appellant in adjudicating his claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

In the appellant's case, reserve enlistment examinations 
dated in May 1971, November 1971, and September 1975 indicate 
that that the appellant's lower extremities were normal upon 
clinical evaluation. 

Army National Guard examinations dated in July 1982 and in 
May 1986 indicate that the appellant's lower extremities were 
normal upon clinical evaluation.

Army National Guard treatment records dated from August 4, 
1987 to August 10, 1987 indicate that the appellant fell 
during an ACDUTRA exercise.  The appellant's right hip was 
tender to palpation; he had a large hematoma, surrounded by 
ecchymosis.  He had no obvious fractures.  X-rays of the 
right femur were negative for a fracture to the right hip or 
femur.  He was diagnosed with a right transverse lateral hip 
contusion and with possible myositis ossificans to the right 
thigh/quadriceps.  

Medical records from Wright-Patterson Air Force Medical 
Center indicate that the appellant complained of hip pain in 
October 1987.  X-rays were within normal limits.  He was 
diagnosed with a right thigh contusion with hematoma 
collections and probable early myositis ossificans versus 
muscle hernia.  

Medical records from Wright-Patterson dated in September 1989 
indicate that the appellant had a mass associated with a fall 
he incurred two years prior.  He also had recurrent pain.  He 
had no significant soft tissue changes.  A CT scan and a MRI 
were within normal limits.  

Also of record is a September 1989 Medical Evaluation Board 
report.  A mass was noted on the appellant's right thigh. 
There was no evidence of any fracture.  The appellant was 
diagnosed with right proximal and lateral thigh pain with 
tender soft tissue mass related to and secondary to a fall 
occurring in August 1987.  He was also diagnosed with 
persistent right leg pain, etiology uncertain, with negative 
radiographs, CT scan, and MRI scan.  

The appellant was afforded a VA examination in September 
1999.  The appellant complained of pain and swelling of his 
right lower extremity and stated that he also had numbness 
and tingling.  He also complained of decreased flexibility 
and increasing pain.  Upon examination, the appellant had 
full range of motion of all of his extremities.  MRI reports 
revealed tears of the posterior horns of the right medial and 
lateral menisci.  X-rays revealed a normal right hip and a 
small corticalized bony density inferior to the lateral 
malleolus.  The appellant was also diagnosed with S1 
radiculopathy on the right side.  

Private medical records dated in September 2000 indicate that 
the appellant complained of chronic pain in his right leg and 
hip area.  Upon examination, the appellant had marked 
tenderness noted over the right tensor fasciae latae.  He had 
mild soft tissue swelling.  The movements of the right hip 
and right knee were possible with pain and stiffness.  The 
appellant was diagnosed with chronic pain.

For the reasons explained below, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for right hip disability.  

As noted above, in order to grant service connection, there 
must be competent medical evidence of both a current 
disability and of a relationship between that disability and 
service.  The record clearly establishes that the appellant 
sustained an injury to the right hip area during his period 
of ACDUTRA in August 1987.  It also appears that the veteran 
currently experiences knee and back problems with complaints 
relative to the hip.  Nevertheless, there is no evidence of 
record that 

links current right hip disability, if any, to military 
service, including the August 1987 injury.  The medical 
records in evidence are negative for any conclusions 
regarding the etiology of any current right hip disability.  

Although the appellant's claim was specifically remanded in 
September 2001 in order to obtain a diagnosis and nexus 
opinion, the veteran failed to provide the RO with a current 
address so that he could be contacted for an examination.  
Given the appellant's failure to keep VA apprised of his 
current address, as will be discussed in greater detail 
below, the Board must decide the case on the evidence of 
record.  See 38 C.F.R. § 3.655 (2001); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (the duty to assist is not always a 
one-way street).  Given that the Board must decide this case 
on the evidence currently of record, and because of the 
absence of evidence supporting a finding of a connection 
between current right hip disability and military service, 
the Board concludes that the preponderance of the evidence is 
against the claim. 

Additionally, it should be pointed out that, while the 
appellant is competent to provide information regarding the 
symptoms he currently experiences and has experienced since 
military service, there is no indication that he is competent 
to comment upon diagnosis or the time of onset of any 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because there is no medical evidence linking any 
current right hip disability to the appellant's period of 
ACDUTRA, the preponderance of the evidence is against his 
claim.  As such, the appellant's claim of entitlement to 
service connection for right hip disability is denied.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) has been 
enacted during the pendency of this appeal.  A discussion of 
the pertinent VCAA and regulatory provisions follows. 


The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating appellants' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
appellant, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or 

furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2002).  In addition, 
38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details the 
procedures by which VA will carry out its duty to provide 
notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has attempted to inform 
the appellant of the bases on which the RO decided the claim 
and of the elements necessary to be granted the benefit 
sought.  This is evidenced by the rating action of October 
1999, the statement of the case issued in April 2000, the 
supplemental statement of the case issued in July 2002, and a 
June 2002 letter, which informed him of the applicable laws 
and regulations.  Specifically, these documents show that the 
RO notified the appellant of the development of his claim, 
the type of evidence needed to prove his claim, and of which 
evidence, if any, would be obtained by the appellant, and 
which evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  These documents also show that 
VA has provided the appellant with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  

In this case, however, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  The RO obtained the 
appellant's treatment records from the Army Reserves, the 
appellant's Army National Guard treatment records, as well as 
his post-separation treatment records.  

The Board notes that the appellant's representative argues 
that the Board should try to contact the appellant to ensure 
that every available measure has been taken to 

obtain a VA examination and to conduct a previously requested 
hearing prior to entering a decision.  In this regard, the 
Board points out that the record reveals that VA made 
numerous attempts to contact the appellant in order to 
fulfill its duty to assist.  The RO sent the appellant notice 
in August 2001 of his scheduled Board hearing.  The letter 
was sent to the appellant's address of record, and was 
returned to VA as undeliverable.  It was noted that the 
appellant had left no forwarding address.  

The Board attempted to send the appellant notice of the 
September 2001 remand.  However, although the remand was sent 
to the appellant's address of record, it was returned to VA 
as undeliverable.  It was noted that the appellant had left 
no forwarding address. 

A June 2002 notation in the claims file indicates that the RO 
attempted to contact the appellant's nearest relative, his 
sister, by telephone, but was advised that it was the wrong 
telephone number. 

The RO attempted to obtain a current address for the 
appellant from the appellant's representative in June 2002.  
The RO noted that the representative had the same address 
listed for the appellant as did the RO.

Again, the RO attempted to contact the appellant in June 2002 
to obtain information regarding any outstanding evidence that 
should support his contentions.  However, this letter was 
also returned to VA with no forwarding address for the 
appellant.  Additionally, a copy was also sent to the 
appellant's representative.  Therefore, because the appellant 
has failed to respond to VA's repeated requests and notices,  
there is no indication that there is any outstanding evidence 
that would support his contentions, other than that already 
requested of him.

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for residuals of a right hip injury, 
the Board notes that such development is to be considered 

necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
appellant suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  66 Fed. Reg. 
45630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4). 

In the present case, the appellant's claim was remanded in 
September 2001 because further information, specifically a 
medical nexus opinion, was needed to properly evaluate the 
appellant's claim.  However, the RO was unable to schedule 
the appellant for a VA examination because he failed to keep 
the RO apprised of his current address.  Therefore, the Board 
finds that the appellant did not respond to VA's efforts to 
assist him with his claim.

Thus, the Board concludes that the appellant has failed to 
respond to any of those letters or the RO's attempts to 
contact him.  As indicated above, the United States Court of 
Appeals for Veterans Claims (known as the Court of Veterans 
Appeals prior to March 1, 1999) has held that "[t]he duty to 
assist is not always a one-way street."  Wood, supra.   
Accordingly, the Board finds that further efforts to obtain 
assistance from the appellant would be futile and 
consequently, given the standard of the new regulation, the 
Board concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e). 

The Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 


ORDER

Service connection for right hip disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

